Name: Commission Regulation (EC) No 444/98 of 25 February 1998 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31998R0444Commission Regulation (EC) No 444/98 of 25 February 1998 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice Official Journal L 056 , 26/02/1998 P. 0012 - 0014COMMISSION REGULATION (EC) No 444/98 of 25 February 1998 amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 9(2) and 13(11) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as amended by Regulation (EC) No 192/98 (4), and in particular Articles 9(2) and 13(15) thereof,Having regard to Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (5), as last amended by Regulation (EC) No 1404/97 (6),Whereas Article 7(1) of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (7), as last amended by Regulation (EC) No 932/97 (8), fixes the period of validity of export licences inter alia for products falling within CN codes 1702 30, 1702 40, 1702 90 and 2106 90; whereas licences are valid until the end of the fourth month following their issue; whereas the period of validity is fixed in accordance with market needs and the requirements of efficient management;Whereas, given the special situation on the market for certain products processed from cereals at the end of the marketing year, rules should be laid down for the issue of licences between the old and the new marketing years so as not to commit large quantities during the period prior to the new potato and maize harvests; whereas, in order to ensure sound management of the market, it should be laid down that customs export formalities for certain export licences for certain products processed from cereals at the end of the marketing year must be completed by 30 June, either for direct export or for export under the arrangements laid down by Articles 4 and 5 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (9), as amended by Regulation (EEC) No 2026/83 (10); whereas that restriction derogates from Articles 27(5) and 28(5) of Commission Regulation (EEC) No 3665/87 (11), as last amended by Regulation (EC) No 2114/97 (12); whereas the period of validity of licences during the final days of a marketing year and the first months of a new marketing year should similarly be restricted by providing for a period of validity of 30 days from the date of issue;Whereas Article 13a of Regulation (EEC) No 3719/88 provides for the possibility of issuing licences for several products falling within the same product category provided that such a category has been established; whereas Article 4(1) and (2) of Regulation (EC) No 1162/95 provides for the issue of licences for two or more contiguous 12-digit subdivisions for certain products; whereas the Article 4 concerned should be clarified in the light of the horizontal provisions of Regulation (EEC) No 3719/88, as amended by Regulation (EC) No 1199/95 (13), by defining the categories of products referred to in Article 13a for which an identical refund is paid;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1162/95 is hereby amended as follows:1. Article 4(1) is replaced by the following:'1. Notwithstanding Article 13a of Regulation (EEC) No 3719/88, for products falling within CN codes 1101 00 15, 1102 20, 1103 11 10 and 1103 13, applications for export licences may indicate products falling within two contiguous 12-digit subdivisions of the abovementioned subheadings.The following product categories within the meaning of Article 13a of Regulation (EEC) No 3719/88 shall apply:>TABLE>.The 12-digit subdivisions shown in applications shall appear on the export licences`;2. in the first indent of Article 4(2), 'eleven-digit code` is replaced by '12-digit code` and the following is added: 'in which case the following shall be indicated in Section 15: preparations used for animal feed covered by Regulation (EC) No 1517/95`;3. the following paragraph 1a is added to Article 7:'1a. However, notwithstanding paragraph 1, the validity of export licences for products falling within CN codes 1702 30, 1702 40, 1702 90 and 2106 90 for which applications are submitted up until 25 June of each marketing year shall expire on 30 June. For applications submitted from 26 June of a marketing year until 30 September of the following marketing year, export licences for the abovementioned products shall be valid for 30 days from their date of issue within the meaning of Article 21(1) of Regulation (EEC) No 3719/88.Customs export formalities for the abovementioned licences must be completed by 30 June of each marketing year for licences applied for up until 25 June. For such licences applied for between 26 June and 30 September of the following marketing year, customs export formalities must be completed no later than 30 days following their date of issue.Those deadlines shall also apply to the formalities referred to in Article 30 of Regulation (EEC) No 3665/87 for products placed under the arrangements laid down by Regulation (EEC) No 565/80 under those licences.In Section 22 of those licences shall be entered one of the following:- LimitaciÃ ³n establecida en el apartado 1 bis del artÃ ­culo 7 del Reglamento (CE) n ° 1162/95- BegrÃ ¦nsning, jf. artikel 7, stk. 1a, i forordning (EF) nr. 1162/95- KÃ ¼rzung der GÃ ¼ltigkeitsdauer nach Artikel 7 Absatz 1a der Verordnung (EG) Nr. 1162/95- Ã Ã ¥Ã ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã ¼Ã ² Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ¢Ã «Ã Ã °Ã ¥Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯ Ã Ã ±Ã ¨Ã ±Ã ¯ 7 Ã °Ã ¡Ã ±Ã Ã £Ã ±Ã ¡Ã ¶Ã ¯Ã ² 1Ã ¡ Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1162/95- Limitation provided for in Article 7(1a) of Regulation (EC) No 1162/95- Limitation prÃ ©vue Ã l'article 7 paragraphe 1 bis du rÃ ¨glement (CE) n ° 1162/95- Limitazione prevista all'articolo 7, paragrafo 1 bis, del regolamento (CE) n. 1162/95- Beperking als bepaald in artikel 7, lid 1 bis, van Verordening (EG) nr. 1162/95- LimitaÃ §Ã £o estabelecida no n º 1A do artigo 7 º do Regulamento (CE) n º 1162/95- Asetuksen (EY) N:o 1162/95 7 artiklan 1 a kohdassa sÃ ¤Ã ¤detty rajoitus- BegrÃ ¤nsning enligt artikel 7.1a i fÃ ¶rordning (EG) nr 1162/95.`Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply to exports for which the formalities referred to in Article 3 or 25 of Regulation (EEC) No 3665/87 are completed from the date of entry into force of this Regulation.On application from the parties concerned, to be submitted not later than 26 March 1998, Article 1(1) shall apply to exports for which the abovementioned formalities were completed from 1 July 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 329, 30. 12. 1995, p. 18.(4) OJ L 20, 27. 1. 1998, p. 16.(5) OJ L 331, 2. 12. 1988, p. 1.(6) OJ L 194, 23. 7. 1997, p. 5.(7) OJ L 117, 24. 5. 1995, p. 2.(8) OJ L 135, 27. 5. 1997, p. 2.(9) OJ L 62, 7. 3. 1980, p. 5.(10) OJ L 199, 22. 7. 1983, p. 12.(11) OJ L 351, 14. 12. 1987, p. 1.(12) OJ L 295, 29. 10. 1997, p. 2.(13) OJ L 119, 30. 5. 1995, p. 4.